Per Curiam:
Epitomized Opinion
Dorris entered into a written contract with the Land Co. whereby he agreed to grade and move certain earth and material from a lot belonging to the Land Co., in accordance with specifications prepared by certain engineers. A price: per cubic yard was agreed upon, payment to be made in installments equal to 90 per cent of the estimates of the engineers and the balance after the completion of the work. Dorris performed the contract up to a certain date and was paid $38,000 on estimates, when the Land Co. refused to permit him to continue.
Dorris filed a mechanics lien on the premises and brought action to recover the balance due him, damages for loss of profit by the breach of contract and foreclosure of the mechanics lien. He obtained an attachment on funds of the Land Co. in the bank on the ground that his claim was for work and labor.
1. The claim of a contractor for damages for breach of contract and payment for partial- performance is not a claim for “work and labor” within the meaning of Section 11819 GC., and cannot be the sole ground of an attachment.